                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 JOE WALLACE PEEPLES, III,                        )
                                                  )
          Petitioner,                             )        Civil No. 7:19-cv-00022-GFVT
                                                  )
 v.                                               )
                                                  )
 UNITED STATES OF AMERICA,                        )                 JUDGMENT
                                                  )
          Respondent.                             )

                                        *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

         1.     The petition filed pursuant to 28 U.S.C. § 2241 by Joe Wallace Peeples, III, [R. 1]

is DENIED with respect to all issues raised in this proceeding.

         2.     Judgment is ENTERED in favor of the Respondent.

         3.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         This 4th day of March, 2019.
